Citation Nr: 1632812	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-48 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (claimed as posttraumatic stress disorder (PTSD) and depression), including as due to service-connected disabilities.

2.  Entitlement to service connection for hypertension, including as due to service-connected disabilities.

3.  Entitlement to service connection for pulmonary nodules.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1969 to April 1971.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.  This case was previously before the Board in May 2013 where the mental health and hypertension issues were remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for depressive disorder, which is a total grant of benefits as to the mental health issue on appeal, and remands the remaining issues on appeal, the Board need not address Stegall compliance at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of service connection for hypertension and pulmonary nodules are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with depressive disorder.

2.  The depressive disorder is proximately due to or the result of the service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder of depressive disorder, as secondary to the service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for a depressive disorder, which is a complete grant as to the mental health issue on appeal, and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Psychiatric Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Psychoses are chronic diseases under 38 C.F.R. § 3.309(a).  It is unclear from the evidence of record whether the Veteran's depression includes psychotic traits; however, as service connection is being granted on a secondary basis in the instant matter, the Board need not consider whether the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to instant matter.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran contends that service connection is warranted for one or more psychiatric disorders.  Here, during the relevant period on appeal, the Veteran was diagnosed with an acquired psychiatric disorder of depressive disorder.  Per a July 2007 VA mental health examination report, a diagnoses of depressive disorder was advanced.  Further, diagnosis and treatment of depression is found within multiple VA and private treatment records.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran's depression is due to or the result of multiple service-connected disabilities.  The Veteran is currently service connected for the disabilities of diabetes mellitus, peripheral neuropathy, and erectile dysfunction, among others.  

The report from a July 2007 VA mental health examination reflects that a VA examiner opined that the currently diagnosed depressive disorder was not caused by or the result of the service-connected diabetes.  The VA examiner noted that the depressive disorder was diagnosed 19 years after the diabetes was diagnosed; however, no explanation was given as to why this 19 year gap was relevant to whether or not the subsequently diagnosed depressive disorder was related to the diabetes.  Further, the VA examiner failed to address whether the depressive disorder may have been aggravated by the diabetes mellitus.

The Veteran received a new VA mental health examination in August 2013.  Unfortunately, at that time the VA examiner diagnosed the Veteran with no current mental health disability.  Such a finding is not supported by the other evidence of record.  As such, no opinion was rendered as to whether the currently diagnosed depressive disorder was caused or aggravated by a service connected disability.

A January 2008 private treatment record noted that the Veteran had severe depression secondary to multiple physical conditions.  These conditions included the service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction.  The Veteran was being prescribed medication to treat the mental health symptoms.

The Veteran was diagnosed with a psychiatric disorder of depressive disorder, and a private physician has opined that the mental health disability was related to the service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a psychiatric disability of depressive disorder, as secondary to the service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction, have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.   

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran may have other mental health disabilities, including PTSD and generalized anxiety disorder.  Where a veteran is diagnosed with multiple mental health disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the depressive disorder from the symptomatology of any other potentially diagnosed psychiatric disorder, as the medical evidence of record has not made such differentiation.  As such, the Board has attributed all identified mental health symptomatology to the now service-connected depressive disorder, and the RO should consider all of the Veteran's mental health symptomatology when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for any other psychiatric disorder.


ORDER

Service connection for depressive disorder, as secondary to the service-connected diabetes mellitus, peripheral neuropathy, and erectile dysfunction, is granted.


REMAND

Service Connection for Hypertension

Per the Board's May 2013 Remand, the issue of service connection for hypertension was remanded to obtain an opinion as to whether the currently diagnosed hypertension was caused or aggravated by any service-connected disability.  Here, the Board grants service connection for depressive disorder.  As such, remand for a new secondary hypertension opinion is warranted.  Further, the Board notes that the opinion rendered in the August 2013 VA hypertension examination was unclear; therefore, a new secondary opinion concerning all service-connected disabilities is warranted.

Issuance of Statement of the Case

In a December 2014 rating decision, the RO denied service connection for pulmonary nodules.  In a January 2015 38 U.S.C.A. § 5103 Notice Response form, the Veteran expressed disagreement with this decision.  It does not appear that a statement of the case (SOC) has yet been issued concerning this service connection issue.  The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely notice of disagreement (NOD) with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the Veteran's hypertension.  Further, the AOJ should attempt to obtain any outstanding VA treatment records for the period from August 2013.

Accordingly, the issues of service connection for hypertension and pulmonary nodules are REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for hypertension.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's hypertension, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's hypertension, not already of record, for the period from August 2013.

3.  Schedule the appropriate VA hypertension examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

A)  Is it at least as likely as not (50 percent or higher degree of probability) that a service-connected disability, to include the now service-connected depressive disorder, caused the currently diagnosed hypertension?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that a service-connected disability, to include the now service-connected depressive disorder, aggravated (that is, permanently worsened in severity) the currently diagnosed hypertension?

If it is the examiner's opinion that there is aggravation of the hypertension, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  Then readjudicate the issue of service connection for hypertension, including as due to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

5.  Issue a SOC addressing the issue of service connection for pulmonary nodules.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


